Per Curiam:
On the settlement of an order we of course are bound by the record, and cannot take additional evidence in regard to the amount due to the plaintiff. This motion must, therefore, be denied, but without prejudice to an application to the Special Term to modify the order, when the facts as to the amount of money that has been paid to the plaintiff under the stipulation since the entry of the final judgment can be determined. No costs of this application. Present — Ingraham, P. J., McLaughlin, Laughlin, Scott and Dowling, JJ. Motion denied.